DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s arguments, filed 9/22/2020 and 10/27/2020, have been fully considered.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.   
Applicants have amended their claims, 10/27/2020, and therefore rejections newly made in the instant office action have been necessitated by amendment.
	Claims 1, 2, and 4-20 are the current claims hereby under examination.
Status of the Claims
With this office action, currently claims 1, 2, and 4-20 are pending and the following list summarizes their status:
Claims 1, 8, and 14 have been amended
Claims 3 and 21 are cancelled
Claims 1, 2, and 4-20 are rejected under 35 U.S.C. § 103
The following is a maintained/modified rejection and modifications were necessitated by amendment:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 6, and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stoian et al. (US 20130331662 A1 - previously cited) in view of Hallberg (US 20160120479 A1 - previously cited), Smith (“the Scientist and Engineer’s Guide…” - previously cited), Mayo Clinic (“Cough Causes - Symptoms - Mayo Clinic”), and Goldsmith et al. (US 6436057 B1).
Regarding claim 8, Stoian et al. discloses an apparatus comprising: a signal modifier ([0015], [0056], and fig. 2 element 90; processor/circuitry) to: process first sound data collected by a first ([0045] fig. 2 element 30; one of the microphones in the pair) carried by a user in an environment; process second sound data collected a second microphone ([0045] the microphone of the pair that detects physiological sounds) carried by the user; generate modified breathing sound data ([0015], [0016] and [0056] processor transduces breath sound into a modified breath sound signal with breath sound data and ambient sound data); a breathing pattern identifier to identify a breathing pattern based on the modified breathing sound data to generate breathing pattern data ([0048] algorithms use automated pattern recognition techniques to detect breathing metrics); and an alert generator to generate an alert based on the breathing pattern data ([0048]-[0049] the device monitors rhythmicity of breathing and can warn the wearer of apnea or hypopnea).
However, Stoian et al. is silent on specifically identifying sound data based on multiple thresholds and removing the environmental noise data from the breathing sound data. Hallberg teaches a respiration monitoring device to: identify first sound data as breathing sound data from the user in response to the first sound data satisfying a first audio threshold ([0038] the portion of the respiration signal identified as within the possibility of respiration events by the threshold detector for being above a minimum value); identify second sound data as environmental noise data from the environment in response to the second sound data satisfying a second audio threshold, the second audio threshold different from the first audio threshold ([0038] the portion of the respiratory signal identified as outside the possibility of respiration events by the threshold detector for being above a maximum value); at least one of the first audio threshold or the second audio threshold defined based on a characteristic of the user that affects a property of a breathing sound associated with the user ([0039] events outside the physiological range for respiration events are filtered and the physiological range is based on a characteristic of the user in that they produce physiological sounds), the characteristic including one or more of an age of the user or a health condition of the user ([0039] coughing is an example of an event that would exceed a threshold); and remove the environmental data ([0038] the noise event is either removed or otherwise ignored in subsequent processing). Additionally, coughing is an event that can be associated with a health condition of a user as evidenced by Mayo Clinic and col 4 lines 23-27 of Goldsmith et al. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Stoian et al. to include identifying data based on thresholds and removing the environmental noise data from the breathing sound data as taught by Hallberg as a combination of known prior art elements to yield the predictable result of creating modified breathing sound data that represents mostly breathing sounds.
Regarding claim 9, Stoian et al. teaches an apparatus further including a rules manager to analyze the breathing pattern data ([0047] first level algorithms derive basic metrics), the alert generator to generate the alert based on the analysis ([0048] second level algorithms provide feedback).
Regarding claim 10, Stoian et al. teaches an apparatus wherein the rules manager is to perform a comparison of the breathing pattern data to a breathing pattern threshold ([0047] inhale and exhale sounds have a unique frequency range or (i.e. minimum and maximum thresholds)), the alert generator to generate the alert based on the comparison ([0048] second level algorithms provide feedback based on derived metrics).
Regarding claim 11, Stoian et al. teaches an apparatus for monitoring breath sounds with noise reduction, however, is silent on specific circuit components including a filter to filter the modified breathing sound data. Hallberg teaches that the sensor may include one or more filters ([0035]) and that the identification engine filters and rectifies the respiration signal ([0036]). Given that signal filtration and amplification are common techniques in signal processing, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus 
Regarding claim 12, Stoian et al. teaches an apparatus wherein the breathing pattern identifier is to identify the breathing pattern based on one or more of an amplitude of peaks or a frequency of peaks in the modified breathing sound data ([0047] a unique frequency range can be used for detection).
Regarding claim 13, Stoian et al. teaches an apparatus wherein the breathing pattern identifier is to calculate a breathing rate based on the modified breathing sound data, the breathing pattern data to include the breathing rate ([0047] first level algorithms can detecting breath flow rate).
Regarding claim 14, Stoian et al. discloses at least one non-transitory computer readable storage medium comprising instructions that, when executed, cause a machine to at least: process first sound data collected by a first microphone ([0045] fig. 2 element 30; one of the microphones in the pair) carried by a user in an environment; process second sound data collected a second microphone ([0045] the microphone of the pair that detects physiological sounds) carried by the user; generate modified breathing sound data ([0015], [0016] and [0056] processor transduces breath sound into a modified breath sound signal with breath sound data and ambient sound data); a breathing pattern identifier to identify a breathing pattern based on the modified breathing sound data to generate breathing pattern data ([0048] algorithms use automated pattern recognition techniques to detect breathing metrics); and an alert generator to generate an alert based on the breathing pattern data ([0048]-[0049] the device monitors rhythmicity of breathing and can warn the wearer of apnea or hypopnea).
However, Stoian et al. is silent on specifically identifying sound data based on multiple thresholds and removing the environmental noise data from the breathing sound data. Hallberg teaches a respiration monitoring device to: identify first sound data as breathing sound data from the user in response to the first sound data satisfying a first audio threshold ([0038] the portion of the respiration signal identified as within the possibility of respiration events by the threshold detector for being above a minimum value); identify second sound data as environmental noise data from the environment in response to the second sound data satisfying a second audio threshold, the second audio threshold different from the first audio threshold ([0038] the portion of the respiratory signal identified as outside the possibility of respiration events by the threshold detector for being above a maximum value); at least one of the first audio threshold or the second audio threshold defined based on a characteristic of the user that affects a property of a breathing sound associated with the user ([0039] events outside the physiological range for respiration events are filtered and the physiological range is based on a characteristic of the user in that they produce physiological sounds), the characteristic including one or more of an age of the user or a health condition of the user ([0039] coughing is an example of an event that would exceed a threshold); and remove the environmental noise data from the breathing sound data to generate modified breathing sound data ([0038] the noise event is either removed or otherwise ignored in subsequent processing). Additionally, coughing is an event that can be associated with a health condition of a user as evidenced by Mayo Clinic and col 4 lines 23-27 of Goldsmith et al. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Stoian et al. to include identifying data based on thresholds and removing the environmental noise data from the breathing sound data as taught by Hallberg as a combination of known prior art elements to yield the predictable result of creating modified breathing sound data that represents mostly breathing sounds.
Regarding claim 15, Stoian et al. teaches at least one non-transitory computer readable storage medium wherein the instructions cause the machine to perform a comparison of the breathing pattern data to a breathing pattern threshold ([0047] inhale and exhale sounds have a unique frequency range (i.e. minimum and maximum thresholds)) and generate the alert based on the comparison ([0048] second level algorithms provide feedback based on derived metrics).
([0035]) and that the identification engine filters and rectifies the respiration signal ([0036]). Additionally, it is well known in the art that bandpass filters are one of only a few commonly used filters to filter a specific frequency range as evidenced by page 268 of Smith. Given that signal filtration common technique in signal processing, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the apparatus of Stoian et al. to include filtration as taught by Hallberg as a combination of known prior art elements to yield the predictable result of processing a specific frequency band of the audio signal.
Regarding claim 17, Stoian et al. teaches at least one non-transitory computer readable storage medium wherein the instructions cause the machine to identify the breathing pattern based on one or more of an amplitude of peaks or a frequency of peaks in the modified breathing sound data  ([0047] a unique frequency range can be used for detection).
Regarding claim 18, Stoian et al. teaches at least one non-transitory computer readable storage medium wherein the instructions cause the machine to calculate a breathing rate based on the modified breathing sound data, the breathing pattern data to include the breathing rate ([0047] first level algorithms can detect breath flow rate).
Regarding claim 19, Stoian et al. teaches at least one non-transitory computer readable storage medium wherein the instructions cause the machine to transmit the breathing pattern data to a user device ([0052] transmits information including raw or processed data to the user).
Regarding claim 20, Stoian et al. teaches at least one none-transitory computer readable storage medium wherein the instructions cause the machine to transmit the alert for presentation via a user ([0052] processed data includes feedback on the derived metrics according to paragraph [0048]).
Regarding claim 1, Stoian et al. discloses a wearable device comprising: a frame to be worn by a user in an environment  ([0045] figs. 1 and 2 element 10; the body of the portable monitoring device); a first microphone carried by the frame ([0045] fig. 2 element 30; one of the microphones in the pair), the first microphone to collect first sound data ([0045] the microphone of the pair that detects physiological sounds); a second microphone carried by the frame ([0045] fig. 2 element 30; one of the microphones in the pair), the second microphone to collect second sound data ([0045] the microphone of the pair that detects exterior sounds); and at least one processor ([0015], [0056], and fig. 2 element 90; processor/circuitry) to: generate modified breathing sound data ([0015] and [0056] processor transduces breath sound into a modified breath sound signal); and identify a breathing pattern based on the modified breathing sound data ([0048]-[0049] algorithms use automated pattern recognition techniques to detect breathing metrics). 
However, Stoian et al. is silent on specifically identifying sound data based on multiple thresholds and removing the environmental noise data from the breathing sound data. Hallberg teaches a respiration monitoring device to: identify the first sound data as breathing sound data from the user in response to the first sound data satisfying a first audio threshold ([0038] the portion of the respiration signal identified as within the possibility of respiration events by the threshold detector for being above a minimum value); identify the second sound data as environmental noise data from the environment in response to the second sound data satisfying a second audio threshold, the second audio threshold different from the first audio threshold ([0038] the portion of the respiratory signal identified as outside the possibility of respiration events by the threshold detector for being above a maximum value); at least one of the first audio threshold or the second audio threshold defined based on a characteristic of the user that affects a property of a breathing sound associated with the user ([0039] events outside the physiological range for respiration events are filtered and the physiological range is based on a characteristic of the user in that they produce physiological sounds), the characteristic including one or more of an age of the user or a health condition of the user ([0039] coughing is an example of an event that would exceed a threshold); and remove the environmental noise data from the breathing sound data to generate modified breathing sound data ([0038] the noise event is either removed or otherwise ignored in subsequent processing). Additionally, coughing is an event that can be associated with a health condition of a user as evidenced by Mayo Clinic and col 4 lines 23-27 of Goldsmith et al. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Stoian et al. to include identifying data based on thresholds and removing the environmental noise data from the breathing sound data as taught by Hallberg as a combination of known prior art elements to yield the predictable result of creating modified breathing sound data that represents mostly breathing sounds.
Regarding claim 4, Stoian et al. discloses a wearable device wherein the second microphone is to collect the environmental noise data at substantially a same time as the first microphone is to collect the breathing sound data ([0010] both microphones operate at the same time when operating in real-time).
Regarding claim 6, Stoian et al. discloses a wearable device wherein the at least one processor is to identify the breathing pattern based on one or more of a breathing rate, a duration of inhalation by the user, or a duration of exhalation by the user ([0047] first level algorithms can detecting breath flow rate).
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Stoian et al. in view of Hallberg, as applied to claim 1, and further in view of Jang (US 8636671 B2 – previously cited).
Regarding claims 2 and 7, Stoian et al. discloses a wearable device with microphones. However, Stoian et al. is silent on the wearable device including eyeglasses and the first microphone being (col 5 lines 33-40 and figs 1 and 2 element 100; eyeglass frame), where the air flow sensor can be placed proximate the user’s nose (col 3 lines 35-46 and figs 1, 2, and 3 element 300; current generation device). According to Jang, the advantage of using an eyeglass frame for the device is that it minimizes behavioral limitations of the user (col 1 lines 15-20). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the eyeglass shaped frame of Jang, including the position of a sensor proximate the user’s nose, for the frame of Stoian et al. as a simple substitution of known prior art elements to yield the predictable result of measuring respiratory parameters without inducing behavioral limitations.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stoian et al. in view of Hallberg, as applied to claim 1, and further in view of Callahan et al. (US 5467775 A - previously cited).
Regarding claim 5, Stoian et al. discloses a wearable device wherein the at least one processor includes a first processor. However, Stoian et al. is silent on including a second processor and the first processor transmitting the modified breathing sound data to the second processor. Callahan et al. teaches that a after a microprocessor processes a signal it can be transmitted to a receiving device including an interactive computer diagnostic training (fig. 10 element 174; the computer interpreted as having a processor) which can use the signal for diagnostic analysis (col 12 lines 36-56; the analysis interpreted as requiring a processor). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Stoian et al. to include transmitting the breathing sound data to a second processor as taught by Callahan et al. as a combination of known prior art elements to yield the predictable result of providing diagnostic analysis with an interactive computer.
Response to Arguments Regarding Claim Rejections under 35 USC § 103
Applicant’s arguments, see pages 8-11, filed 9/22/2020, with respect to the prior art rejections have been fully considered but are moot because the new ground of rejection does not rely the same interpretation of the prior art applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Applicant’s arguments are all drawn to newly added limitations and so a new grounds of rejection has been made as necessitated by amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES STEWART STAMBAUGH III whose telephone number is (571)272-3904.  The examiner can normally be reached on Monday - Thursday: 0730 - 1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.S./Examiner, Art Unit 3791     

/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791